RESOLUCIÓN
Se enmienda la Regla 40 del Reglamento del Tribunal Supremo para que lea de la manera siguiente:

Regla 40. Forma de los escritos; copias

(a) Todos los escritos que se presenten al Tribunal y las co-pias de éstos que se notifiquen a las partes, deberán ir enca-bezados con el epígrafe del caso, con expresión del título y del número. Dichos escritos y todas sus copias deberán estar fir-mados por el abogado o la abogada, o por la propia parte, de no tener representación legal.
(b) Todo escrito que se presente a este Tribunal se hará en letra impresa al estilo Times New Roman, Courier New o Añal en tamaño 12 o su equivalente en cualquier programa de pro-cesamiento de palabras, a doble espacio, en papel tamaño legal (8 V2" x 14"), por un solo lado del papel y con un margen izquierdo no menor de V2" y un margen derecho no menor de Vz". Las páginas del escrito deberán perforarse y sujetarse al centro del margen izquierdo de la página, a no menos de 6 pulgadas por debajo del margen superior del papel. Para suje-tarlas no se utilizará alambre o metal.
(c) Todo documento que forme parte de un apéndice deberá cumplir con los requisitos establecidos en el inciso (b) anterior, excepto que se permitirá incluir fotocopias de documentos ori-ginales a espacio sencillo siempre que dichas copias sean cla-ramente legibles.
(d) La presentación de todo documento ante el Tribunal se hará en original y ocho copias, claramente legibles, que po-drán ser de mimeógrafo, fotocopias o máquinas reproductoras de eficiencia análoga. No se aceptará copias carbón bajo nin-guna circunstancia. Será deber del Secretario o la Secretaria velar por el estricto cumplimiento de esta disposición y, en su caso, tomar las medidas correctivas que dispone la Regla 9(d). Se hará excepción de las ocho copias en los siguientes escritos, los cuales se presentarán en original y una copia:
1. Mociones de prórroga.
2. Mociones informativas.
*3293. Mociones para certificar la notificación del recurso bajo la Regla 39(a) de este Reglamento.
4. Mociones relacionadas con los cambios en la represen-tación legal o cambios de dirección.
5. Mociones bajo la Regla 33(k) de este Reglamento.
6. Alegatos de las partes luego de expedido un recurso discrecional o de acogida una apelación.
7. Escritos en cumplimiento de una orden para mostrar causa u otra orden emitida por el Tribunal.
8. Mociones o escritos posteriores luego de haberse noti-ficado que el caso ha quedado sometido en sus méritos.
9. Quejas contra abogados y abogadas.
10. Mociones y escritos relacionados con las quejas y los procedimientos disciplinarios contra abogados, abogadas, no-tarios y notarías bajo la Regla 14 de este Reglamento.
11. Transcripción de evidencia.
No obstante lo antes dispuesto, el Tribunal o la Secretaría podrán requerir que se presenten copias adicionales de cual-quier escrito cuando así lo considere necesario.
(e) El legajo o expediente a que se refiere la Regla 35 podrá elevarse en original o en copia certificada por la Secretaría del tribunal apelado.
(f) Cuando estas reglas dispongan el número máximo de pá-ginas para un escrito, éste no deberá presentarse con páginas en exceso de dicho máximo. El Tribunal no concederá excep-ciones, salvo mediante una moción justificativa con razones específicas y no con meras generalizaciones.
(g) El Secretario o la Secretaria no aceptará ni permitirá que se presente un memorando de autoridades por separado en apoyo de un escrito. Las autoridades pertinentes deben in-corporarse y discutirse siempre dentro del cuerpo de los res-pectivos escritos.
(h) Todos los escritos y las mociones que se presenten para el Certiorari dispuesto bajo la Regla 20(a)(6) de este Regla-mento, se presentarán en original y ocho copias.
Esta enmienda entrará en vigor el 3 de diciembre de 2007.

Publíquese.

*330Lo acordó el Tribunal y certifica la Secretaria del Tribunal Supremo. La Juez Asociada Señora Fiol Matta no intervino.
(Fdo.) Aida Ileana Oquendo Graulau

Secretaria del Tribunal Supremo